





CITATION:
Volnyansky
v. Ontario (Community and Social
          Services), 2011 ONCA 434



DATE: 20110603



DOCKET: C53384/C53392



COURT OF APPEAL FOR ONTARIO



Blair, Watt and Epstein JJ.A.



BETWEEN



Lubov

Volnyansky



Appellant



and



Her Majesty The Queen In Right of Ontario, as
          represented by the Minister of Community and Social Services and Regional
          Municipality of Peel



Respondents



Lubov

Volnyansky
,
          in person



Baaba

Forson
,
          for Her Majesty The Queen In Right of Ontario

Ann
Dinnert
for Regional
          Municipality of Peel



Heard:
June 3, 2011



On appeal from the order of Justice Douglas K. Gray of the
          Superior Court of Justice dated May 26, 2010.



APPEAL BOOK ENDORSEMENT



[1]

This endorsement applies both to this appeal and to Ms.
Volnyanskys
appeal in C53384.

[2]

Ms.
Volnyansky
expressed many
    complaints to us this morning about the way she has been (allegedly) mistreated
    in the social welfare system generally and in particular, with respect to the
    calculation of benefits and deductions respecting her claims under the
Ontario Works Act
.  On these appeals, however, these issues are
    not properly before us and cannot be decided.

[3]

The only question properly before us is whether Justice
    Gray erred in dismissing the two actions that Ms.
Volnyansky
commenced in Superior Court.  We are satisfied
    that he did not.

[4]

On the issues as pleaded in the two statements of
    claim, Ms.
Volnyanskys
real complaints relate to a
    decision of the Statutory Benefits Tribunal requiring her to repay $1,314 in
    benefits received under the
Ontario Works
    Act
.  The Tribunals decision cannot
    be reviewed in an action.  The proper
    procedure is to appeal the decision on a question of law to the Divisional
    Court or to seek judicial review of the reconsideration order, before the Divisional
    Court.  Justice Gray was correct in
    striking out the statements of claim on the basis that the Superior Court of
    Justice has no jurisdiction by way of action over decisions of the Social
    Benefits Tribunal.

[5]

In the circumstances of this case, there is no basis
    upon which this court can proceed as if it had reconstituted itself as the
    Divisional Court.

[6]

The appeals are therefore dismissed.  We make no order as to costs.



